Title: From George Washington to Jeremiah Wadsworth, 4 May 1779
From: Washington, George
To: Wadsworth, Jeremiah



Sir,
[Middlebrook, 4 May 1779]

Having already given you directions as to the preparations necessary in your department towards carrying on an expedition against the Indians of the six Nations—I am now to inform you that Major General Sullivan is appointed to the command, and to desire that you will comply with his immediate requisitions for every thing which falls under the providence of your department, so far as may be consistent with the general instructions you receive from me relative to the operations of the army at large. Given at Head Quarters Middle Brook May 4th 1779.
Go: Washington
